Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 9, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  161910(41)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  In re JONES/THOMPSON, Minors.                                     SC: 161910                                          Justices
                                                                    COA: 351612
                                                                    Muskegon CC Family Division:
                                                                       11-041112-NA
  ______________________________________/

          On order of the Chief Justice, the motion of Owen Schroeder to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on October 6, 2020, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 9, 2020
                                                                               Clerk